        Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 1 of 17



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

BRENT S. and ANGIE S., individually and as
representatives of the class of similarly situated
individuals,                                       CIVIL ACTION
                                                   NO. 1:17-cv-11569-ADB
                       PLAINTIFFS,
       vs.

                                               PLAINTIFFS’ OPPOSITION TO
BLUE CROSS AND BLUE SHIELD OF                  DEFENDANT’S MOTION TO DISMISS
MASSACHUSETTS, INC.,

                     DEFENDANT.
         Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 2 of 17



I.     SUMMARY OF GROUNDS TO DENY BCBSMA’S MOTION TO DISMISS

       This is an ERISA welfare-benefits suit seeking equitable relief against Defendant Blue

Cross and Blue Shield of Massachusetts, Inc. (“BCBSMA” or “Defendant”), under Section

502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B) and Section 502(a)(3), 29 U.S.C. § 1132(a)(3) seeking

“other equitable relief.” Plaintiffs Brent S. ("Brent"), and Angie S. ("Angie") (collectively

“Plaintiffs”) and their son Jake are beneficiaries under a health plan provided by Brent’s

employer.

       The bases for Plaintiffs’ suit is two-fold: First Cause of Action to enforce the proposed

class members’ rights under the BCBSMA administered plans and provide benefits to Plaintiffs

and all other similarly situated beneficiaries; and Second Cause of Action to secure an

injunction ordering BCBSMA to cease its systemic practice of categorically denying coverage

for mental health residential treatment for participants under the age of 19 when the program

includes an educational component, and to reprocess wrongly denied claims of similarly situated

beneficiaries. Plaintiffs expect to prove that similar ERISA governed BCBSMA health benefit

plans (the “Class Plans”) create an exception for adolescents under the age of 19, who require

extended inpatient residential treatment. In addition to mental health or substance abuse

treatment, these adolescents also must keep up on their schooling. The Class Plans recognize that

residential treatment for adolescents requires not allowing beneficiaries to fall behind their peers

in their educational progress. As discussed below, this is also consistent with Utah law.

       With this in mind, the language of the Class Plans state that medically necessary mental

health residential treatment, that includes an educational component for individuals under the age

of 19, will be covered by the Class Plans. However, BCBSMA did not administer the Class Plans

in a way that provided benefits for adolescents receiving residential treatment that included



                                                 2
         Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 3 of 17



educational services. This class action is brought to rectify those wrongful claim denials, and to

stop them from occurring in the future.

       Here, Jake received medically necessary treatment at a residential treatment program,

Ashcreek Ranch Academy (“ARA”) in Utah. See Dkt. No. 41 First Amended Complaint ¶24 1.

ARA is licensed (Utah Code Ann. § 62A-3-101) by the Utah State Department of Human

Services as a “residential treatment” program for adolescents needing inpatient mental health

treatment, substance abuse treatment, or both. Under Utah law licensed residential treatment

programs serving adolescents must provide an accredited educational program. See Utah

Administrative Code, R501-19-12(A) and (B) (requiring residential treatment programs serving

adolescents to provide for an accredited educational curriculum).

        BCBSMA refused to pay for coverage. See Dkt. No. 41 ¶35. Brent appealed. See

Dkt. No. 41 ¶36. BCBSMA denied the appeal. See Dkt. No. 41 ¶37. Plaintiffs paid out

of pocket for Jake’s treatment at ARA and BCBSMA has paid nothing. Id. This timely

suit followed after Plaintiffs exhausted their pre-suit remedies. See Dkt. No. 41 ¶38.

       In its Motion to Dismiss (“Motion”) 2 BCBSMA posits four theories as to why the Court

should dismiss, however each theory is more appropriately raised in a motion for summary

judgment under the standards as implemented for ERISA welfare benefits litigation in this

Circuit. Section 502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B), welfare-benefit cases are resolved on

cross motions for judgment on a claim record, not on a motion to dismiss. See e.g. Doe v.

Harvard Pilgrim Health Care, Inc., 904 F.3d 1, 10 (1st Cir. 2018) (“a motion for summary



1
  All “¶__” citations herein are to paragraphs in Plaintiffs’ First Amended Complaint. Dkt. No.
41.
2
  Defendant’s Motion made no attempt to challenge the nationwide class action nature of the
allegations.


                                                 3
         Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 4 of 17



judgment in an ERISA case…is simply a vehicle for teeing up the case for decision on the

administrative record”). Plaintiffs’ separate claim arising under Section 502(a)(3), 29 U.S.C. §

1132(a)(3), will survive an attack under Rule 12(b)(6) so long as there is no duplicative recovery.

See, e.g. Silva v. Metropolitan Life Ins. Co., 762 F.3d 711, 726 (8th Cir. 2014) (noting that “[a]t

the motion to dismiss stage ... it is difficult for a court to discern the intricacies of the plaintiff's

claims to determine if the claims are indeed duplicative, rather than alternative, and determine if

one or both could provide adequate relief,” and therefore a “district court should generally not

dismiss a § 1132(a)(3) claim as duplicative of a claim for benefits at the motion to dismiss stage

of a case.”) (internal quotation marks and citation omitted). And given that the First Circuit has

not tackled this issue, “the reasoning of the Second, Eighth and Ninth Circuits [are] persuasive.”

Trovato v. Prudential Insurance Company of America, 2018 WL 813368, at *3 (D. Mass. 2018).

II.     THE CLASS PLANS COVER MEDICALLY NECESSARY MENTAL HEALTH
        RESIDENTIAL TREATMENT PROGRAMS FOR ADOLESCENTS INCLUDING
        THOSE PROGRAMS THAT PROVIDE AN EDUCATIONAL COMPONENT

        The Class Plans cover mental health residential treatment. See Dkt. No. 41 ¶17. Despite

the coverage, BCBMA claims that the Class Plans exclude mental health residential treatment

services with an educational component, and cite this language in support:

        Some examples of services and programs that are not covered by this health plan
        are: services that are performed in educational…settings[.]… These types of
        noncovered programs may be in residential or nonresidential settings. They may
        include therapeutic elements and/or clinical staff services as well as vocational,
        educational, problem solving, and/or recreational activities. These programs may
        have educational accreditation. The staff may include some licensed mental health
        providers who may provide some therapy. No benefits are provided for any
        services furnished along with one of these non-covered programs. For example,
        no benefits are provided for therapy and/or psychotherapy furnished along with
        one of these non-covered programs.

See Exhibit A to Defendants’ Motion, Dkt. No. 61-1, p. 33-34. See Dkt. No. 41 ¶18.




                                                     4
         Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 5 of 17



       The Class Plans however have an explicit exception to this educational setting coverage

limitation when the residential treatment is for an adolescent under the age of 19:

       No benefits are provided for … services that are performed solely for educational
       or developmental purposes. The only exceptions are for…treatment of mental
       conditions for enrolled dependents who are under age 19[.] (emphasis added).

Id. at p. 50. See Dkt. No. 41 ¶19.

       When Jake entered treatment at ARA, he was 17 years old. See Dkt. No. 41 ¶32. In the

months before he entered the treatment program at ARA, Jake had assaulted his father, had been

abusing drugs, had been under the supervision of a juvenile court and had just left treatment at an

acute inpatient facility in Colorado. See Dkt. No. 41 ¶¶27-31. At all relevant times ARA was

licensed, and still is licensed, by Utah as a residential treatment program under Utah Code Ann.

§ 62A-2-101.

       Jake’s parents sought coverage for their son’s care from BCBSMA. See Dkt. No. 41 ¶34.

Claims were submitted to BCBSMA. Id. BCBSMA denied these claims on shifting grounds. On

February 25, 2015, BCBSMA denied Jake’s claim for coverage of his treatment at ARA citing

only language in the Plan excluding coverage providing in a “ranch program.” The Plan does not

define the term “ranch program.” See Dkt. No. 41, ¶35. See also Exhibit A. (“You have asked us

to provide benefits for the services of a ranch program, which is a type of provider that is not

included in your contract. Your plan does not cover the services of this provider whether or not

they are medically necessary.”).

       On April 15, 2015 Brent appealed. See Dkt. No. 41¶36. BCBSMA again denied Jake’s

claim on May 14, 2015 in response to the appeal. See Dkt. No. 41¶37. See Exhibit B. (BCBSMA

appeal denial letter). BCBSMA raised new grounds abandoning the “ranch program” exclusion,

and for the first time asserted that the sole basis for the claim denial was because, “Ashcreek



                                                 5
           Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 6 of 17



Ranch Academy is a residential treatment and boarding school. Ashcreek Ranch Academy is not

a covered type of provider on your . . . Plan.” Id. BCBSMA then quoted the policy referencing

the alleged coverage limitation for mental health services performed with an educational

component and concluded "[w]e are not questioning the medical necessity of the service or

making a medical judgment." Id.

       BCBSMA’s decision was wrong as the ARA was licensed with the Utah State

Department of Human Services as a “residential treatment” program for adolescents needing

inpatient mental health and/or substance abuse treatment. See Dkt. No. 41 ¶33. See Exhibit C.

(Two licenses in place from the Utah State Department of Human Services during the time frame

Jake was being treated at ARA). Utah’s licensing statute defines residential treatment as

follows:

       “Residential treatment” means a 24-hour group living environment for four or
       more individuals unrelated to the owner or provider that offers room or board and
       specialized treatment, behavior modification, rehabilitation, discipline, emotional
       growth, or habilitation services for persons with emotional, psychological,
       developmental, or behavioral dysfunctions, impairments, or chemical
       dependencies.

Utah Code Ann. § 62A-2-101.

       Under the corresponding Utah regulations, residential treatment programs must provide

an accredited educational program in order to be licensed as a resident treatment program. Utah

Administrative Code, R501-19-12(A) and (B). Given that BCBSMA did not challenge that

Jake’s treatment was medically necessary and that Jake’s care was provided at a licensed

residential treatment facility that, as a matter of Utah law, must provide an accredited educational

curriculum, BCBSMA’s refusal to provide coverage violated the plain terms of the Class Plans

since it ignored the adolescent exception to the educational setting exclusion.




                                                 6
         Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 7 of 17



III.    LEGAL STANDARD TO PREVAIL ON A RULE 12(b)(6) MOTION

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted). The reviewing court should draw all

reasonable inferences in the plaintiff’s favor, but may disregard legal conclusions and formulaic

recitations of the elements of a cause of action. Pollard v. Georgetown School District, 132

F.Supp.3d 208, 218 (D. Mass. 2015). And the reviewing court may consider the “implications

from documents attached to or fairly incorporated into the complaint….” Id. As explained in

ERISA cases such as Silva v. Metropolitan Life Ins. Co., 762 F.3d 711, 726 (8th Cir. 2014),

dismissing a claim on the pleadings for breach of fiduciary duty is usually premature. This case

is not an exception. Plaintiffs have set-forth specific facts supporting their claim for breach of

fiduciary duty against BCBSMA under ERISA Section 502(a)(3) and a distinct claim for Plan

benefit coverage under Section 502(a)(1)(B).

IV.     PLAINTIFFS HAVE ASSERTED A CAUSE OF ACTION UNDER ERISA
        §502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B), DESPITE BCBSMA’S BLUSTER

        ERISA welfare-benefits case are resolved on motions for summary judgment, or

judgment on the record, and not on a motion to dismiss. Summary judgment serves as a vehicle

for resolving the disputed benefit claim based on an administrative type of record. Orndorf v.

Paul Revere Life Ins. Co., 404 F.3d 510, 517 (1st Cir. 2005). Without an agreed upon record for

the Court to act, dismissal is premature. Here, BCBSMA has filed a thinly veiled motion for

summary judgment on the merits of Plaintiffs’ claim, under the guise of a Rule 12(b)(6) Motion

to Dismiss, with no administrative record citations, and careless attempts at factual development

from publicly available sources.



                                                    7
         Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 8 of 17



       Distilled to its essence, under the First Cause of Action, Plaintiff’s seek to recover

benefits due and enforce his rights under the terms of the Plan and for appropriate equitable relief

in light of BCBSMA’s refusal to provide coverage for Jake’s treatment under Brent S.’s welfare

benefit plan. Plaintiffs seek relief under ERISA §502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B) and

ERISA §502(a)(3), 29 U.S.C. §1132(a)(3). This is a quintessential ERISA welfare benefits claim

that may be resolved under these sections. E.g. Doe v. Harvard Pilgrim Health Care, Inc., 904

F.3d 1 (1st Cir. 2018).

       The ultimate resolution by the Court is likely to be on cross motions on an agreed upon

class-wide administrative type record. However, as set forth infra, BCBSMA’s combination of

shifting positions and some startling false assertions merit discussion.

       A. ERISA Fiduciaries May Not Raise New Defenses For The First Time In
          Litigation.

       It is black letter law that plan beneficiaries do not have to issue exhaust pre-suit appeals.

Vaught v. Scottsdale Healthcare Corp. Health Plan, 546 F.3d 620, 626 (9th Cir.2008). On the

other-hand ERISA plans must issue exhaust pre-suit or otherwise the plan violates full and fair

review under the ERISA statute. See Glista v. Unum Life Ins. Co. of America, 378 F.3d 113 (1st

Cir. 2004) (Plan could not raise new defense in litigation after Plan failed to assert defense in

“communications to claimant during internal review process”); see also Hatfield v. Blue Cross

and Blue Shield of Massachusetts, Inc., 162 F.Supp.3d 24, 43 (D. Mass. 2016) (BCBSMA

violated full and fair review under the ERISA statute and regulations by raising new defenses in

litigation not communicated pre-suit).

       Here BCBSMA first denied Jake’s claim contending that ARA was an excluded “ranch”

facility. See Dkt. No. 41 ¶35. Brent appealed. See Dkt. No. 41 ¶36. BCBSMA abandoned the




                                                  8
         Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 9 of 17



ranch defense 3 and then BCBSMA denied the appeal contending that ARA was a “boarding

school” and was excluded from coverage. See Dkt. No. 41 ¶¶37, 39. In denying Plaintiffs’

appeal based on the educational exclusion, BCBSMA failed to recognize the educational services

exception to the exclusion for beneficiaries under the age of 19. But having abandoned the ranch

exclusion in response to Jake’s first appeal, Defendant accuses Plaintiffs of raising the adolescent

exception to the educational exclusion for the “first time” in their amended complaint, and

argues that the Court should dismiss the case because Plaintiffs failed to exhaust their

administrative remedies. Motion at FN6. Given that BCBSMA did not raise the educational

exclusion by categorizing ARA as a “boarding school” until its final post-appeal denial,

Plaintiffs could not have addressed this issue in their appeal – only the ranch exclusion was

mentioned in the initial denial. See Exhibit A.

       In addition to changing the basis for its denial during the internal appeal process, during

this litigation BCBSMA are trying to add an additional denial basis, arguing that “Plaintiffs have

not alleged, nor can they allege, that the services Ashcreek Ranch provided to Jake were covered

by the Plan in the absence of the Recreational Exclusion.” See Motion at 11-14. Defendants

argue that regardless of the educational exclusion Plaintiff’s claim would not have been covered.

Id. But that was not the basis for BCBSMA’s claim denial.

       This attempt to “sandbag” (i.e. change the rationale for a denied ERISA claim in

litigation) is a common tactic for which BCBSMA has been chastised previously by Judge

Woodlock:


3
  BCBSMA recognized there was a good reason to abandon the “ranch program” language as the
rationale to deny Jake’s claim. If it had maintained its denial on this basis, it would have been in
the untenable position of arguing that the fortuitous placement of the word “Ranch” in the title of
the residential treatment program Jake was receiving treatment from was, without more, valid
reason to deny his claim.


                                                  9
        Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 10 of 17



       The Hatfields could reasonably disregard the prior notice of contractual
       limitations, believing that they had complied with Blue Cross instructions on how
       to correct their claim. As such, it is unsurprising that the record is bare of
       evidence showing why this Burning Tree should not be excluded although it is
       out-of-state and is located on a ranch. This is precisely the kind of sandbagging
       with which the First Circuit was concerned: Blue Cross “set in motion a chain of
       events whose effect was to shift the targets that [claimant] was aiming for, and
       then penalize [claimant] for aiming at the first round of targets.”


Hatfield v. Blue Cross & Blue Shield of Massachusetts, Inc., 162 F. Supp. 3d 24, 38 (D. Mass.

2016) (quoting Bard v. Boston Shipping Ass'n, 471 F.3d 229, 244 n. 21 (1st Cir.2006)).

       BCBSMA’s “sandbagging” in order to achieve the extraordinary remedy of securing a

dismissal of this ERISA benefits case at the pleadings stage, should be rejected here as it was in

Hatfield. It is the final rationale that an insurer asserts for denying an ERISA claim, not earlier

arguments the insurer abandons, that courts are required to review and evaluate. Petrone v. Long

Term Disability Income Plan for Choices Eligible Employees of Johnson & Johnson and

Affiliated Companies, 935 F.Supp.2d 278, 292 (D. Mass. 2013).

       Digging itself deeper into the ERISA quagmire, BCBSMA incorrectly represents for the

first time that ARA is not licensed as a mental health program under Utah laws. That assertion is

demonstrably inaccurate.

       B. Contrary to BCBSMA’s Claims, ARA’s Residential Treatment License is For
          the Provision of Inpatient Mental Health and Substance Abuse Treatment.

       BCBSMA incorrectly represents in its Motion that ARA is not licensed by the State of

Utah as a mental health or substance abuse program but is some kind of “spiritual” or “self-help”

center. BCBSMA asserts:

       Instead, matters subject to judicial notice reveal that Ashcreek Ranch is licensed
       for “Day Treatment” and “Residential Treatment,” providing educational,
       spiritual, and self-help type treatment that is akin to recreational, personal
       development, and custodial care. See RJN Ex. E. It is not licensed as a mental
       health or substance abuse program. See id., Exs. A-D (Utah’s Department of

                                                 10
        Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 11 of 17



       Human Services’ Office of Licensing’s lists of licensed mental health facilities
       and substance abuse facilities, which do not identify Ashcreek Ranch); Clorox
       Co. P.R. v. Proctor & Gamble Consumer Co., 228 F.3d 24, 32 (1st Cir. 2000)
       (when documents attached to a complaint contradict its allegations, the document
       controls). As a result, Ashcreek Ranch does not and cannot meet the definition of
       “Mental Health Providers” in the Benefit Description, which include a “covered
       provider who is a mental health provider.” See Ex. A at p. 13 (emphasis added);
       see also Welp v. Cigna Health & Life Ins. Co., CASE NO. 17-80237-CIV-
       MIDDLEBROOKS, 2017 WL 3263138, at *5 (S.D. Fla. July 20, 2017) (finding
       that a Utah wilderness program was not a covered psychiatric residential
       treatment facility); Roy C. v. Aetna Life Ins. Co., 2:17-CV-1216, 2018 WL
       4511972, at *3 (D. Utah Sept. 20, 2018) (same).

See Motion at 12.

       BCBSMA’s incorrect representation appears to be based solely on screenshots from the

State of Utah’s licensing search website using an incorrect search limiter. Had BCBSMA

reviewed ARA’s Utah licenses, Exhibit C attached hereto, which were submitted as an

attachment to Jake’s pre-suit appeal, and then reviewed Utah’s residential treatment program

statute and regulations cited in Jake’s pre-suit appeal, BCBSMA would never have made such a

significant error in its Motion. ARA is licensed by the State of Utah as a “RESIDENTIAL

TREATMENT” program for “25 MALE YOUTH CLIENTS AGES 12-17 YEARS OLD.”

Exhibit C. As noted supra, p. 6, Utah’s licensing statute defines “residential treatment” a 24-hour

group living environment providing “specialized treatment” for persons with “emotional,

psychological, developmental, or behavioral dysfunctions, impairments, or chemical

dependencies.” Utah Code Ann. §62A-2-101. Residential treatment does not have as its primary

purpose educational services. However, educational services are mandatory component of the

services residential treatment programs provide when treating adolescents. Utah Administrative

Code, R501-19-12(A) and (B).




                                                11
        Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 12 of 17



       In addition, the error of BCBSMA’s analysis is unmasked further when reviewing the

governing statute since by law “‘residential treatment’ does not include a [] boarding school[.]”

(emphasis added). Id. BCBSMA incorrectly conflates “residential treatment” with “boarding

school” in its final denial letter. Exhibit B, p. 1 (“After considering your situation, we cannot

approve his request to conduct a level one review for your stay because ARA is a residential

treatment and boarding school”). But since ARA holds a residential treatment license, it cannot

also be a “boarding school” under Utah law. Had BCBSMA performed more than a cursory

search on Utah’s licensing website using an incorrect search limiter, they would have discovered

that “residential treatment” program licenses in Utah are for inpatient mental health/substance

abuse programs, and are mutually exclusive to “boarding schools.”

       C. BCBSMA’s Position That The Adolescent Exception To The Educational
          Exclusion Is Intended To Allow For Coverage Of Neuropsychological Testing Is
          Flawed, Since Neuropsychological Testing Is A Covered Service And Not
          Otherwise Excluded.

       Defendant attempts to explain away the adolescent exception to the educational exclusion

by claiming that it is intended to cover testing such as neuropsychological testing in adolescents,

and that is not a general adolescent exception to the educational setting exclusion. Motion at 5-6.

(“Plaintiffs contend, however, that the narrow exception for ‘treatment of mental conditions for

enrolled dependents who are under age 19’ (the ‘Mental Condition Exception’) should provide

an exception to the Recreational Exclusion as well. But the Mental Condition Exception applies,

for example, when a participant has a provider perform an educational test or evaluation (e.g., a

neuropsychological test) for purposes of treating a mental condition. It is not an exception that

extends to all mental health treatment provided in a residential or recreational setting that may

also provide educational services, like Ashcreek Ranch.”).




                                                 12
        Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 13 of 17



       Of course Defendant’s example assumes that neuropsychological testing is otherwise

excluded under the Policy such that an adolescent exception to that exclusion can apply. But

neuropsychological testing is not excluded. See Exhibit A to Defendants’ Motion, Dkt. No. 61-

1, p. 32. “[N]europsychological assessment services” are expressly included in the policy as

“Covered Services.” Id. Therefore Defendant’s assertion that the adolescent educational

exception is meant to allow for coverage of neuropsychological testing in adolescents, which

would otherwise be excluded, is totally inaccurate. This is just another reason why dismissal of

this ERISA benefits matter at this stage of the pleadings would be premature – Defendant cannot

at this stage articulate a rational view as to what the adolescent exception was intended for, if not

to allow for residential treatment of adolescents with an educational component.

       BCBSMA repeatedly argues that it never utilized the Class Plan language providing

coverage for adolescent education services as a basis for denying Jake’s care. But this misses the

point. The Class Plan must be read as a whole to determine the coverage and exclusionary

provisions (and exceptions to those exclusions) involving benefits for mental health and

substance abuse treatment such as Jake’s. The language of the adolescent exception to the

educational exclusion sheds light on the meaning and scope of benefits available for mental

health and substance abuse under the Class Plans. It cannot be ignored or wished away as

BCBSMA seeks to have this Court do, at the pleading stage nonetheless.

       BCBSMA also argues that Plaintiffs’ interpretation defies “common sense” and is

“nonsensical.” Motion at 10. (“If Plaintiffs’ newfound theory was correct, and the Mental

Condition Exception required coverage for all mental health treatment provided in an educational

or recreational setting, the Recreational Exclusion would be nullified.”) However, that is not at

all what Plaintiffs allege. The inpatient residential treatment exception to the educational



                                                 13
        Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 14 of 17



exclusion (not the entire “Recreational Exclusion” at that term is used by Defendant) would only

apply to those under the age of 19. Defendant’s feigned misunderstanding of Plaintiffs’

allegations ignores that the exception only applies to adolescents who need to continue with

schooling even when faced with an extended inpatient residential treatment stay for treatment of

mental conditions.

        Lastly, BCBSMA relies on Stephanie C. v. Blue Cross Blue Shield of Massachusetts.

HMO Blue, Inc., 852 F.3d 105 (1st Cir. 2017) in arguing that the ruling of the First Circuit in that

case applies to justify or support dismissal of Brent and Angie’s claims. BCBSMA is wrong

because in Stephanie C. the First Circuit was not faced with the language of the adolescent

exception to the educational exclusion. The question presented in this case is a matter of first

impression regarding the interpretation of the Class Plans.

V.      PLAINTIFFS HAVE ASSERTED A CAUSE OF ACTION UNDER ERISA
        SECTION 502(A)(3), 29 U.S.C. §1132(A)(3) AS AN ALTERNATIVE GROUNDS
        FOR RELIEF

        Section 502(a)(3), 29 U.S.C. § 1132(a)(3) will survive an attack under Rule 12(b)(6) so

long as there is no duplicative recovery. See, e.g. Silva v. Metropolitan Life Ins. Co., 762 F.3d

711, 726 (8th Cir. 2014) (noting that “[a]t the motion to dismiss stage ... it is difficult for a court

to discern the intricacies of the plaintiff's claims to determine if the claims are indeed duplicative,

rather than alternative, and determine if one or both could provide adequate relief,” and therefore

a “district court should generally not dismiss a § 1132(a)(3) claim as duplicative of a claim for

benefits at the motion to dismiss stage of a case.”) (internal quotation marks and citation

omitted). see also N.Y. State Psychiatric Ass’n, Inc. v. UnitedHealth Grp., 798 F.3d 125, 134 (2d

Cir. 2016), cert. denied sub nom. UnitedHealth Grp., Inc. v. Denbo, 136 S. Ct. 506 (2015)

(holding dismissal of a Section 502(a)(3) ERISA claim is premature where the plaintiff “has not


                                                  14
        Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 15 of 17



yet succeeded on his § 502(a)(1)(B) claim, and it is not clear at the motion-to-dismiss stage of

the litigation that monetary benefits under § 502(a)(1)(B) alone will provide him a sufficient

remedy”); Moyle v. Liberty Mut. Retirement Ben. Plan, 823 F.3d 948 (9th Cir. 2016) (adopting

the reasoning of Silva v. Metropolitan Life Ins. Co); compare Rochow v. Life Ins. Co. of N. Am.,

780 F.3d 364, 372 (6th Cir. 2015), cert. denied, 136 S. Ct. 480 (2015) (holding alternative

pleading allowed when based on an injury separate and distinct from the benefit claim).

       Plaintiffs seek similar, but not identical relief, as sought under the First Cause of Action.

Not knowing whether Plaintiffs will achieve full relief, or adequate relief under Section

502(a)(1)(B), 29 § 1132(a)(1)(B) they are not precluded from asserting a claim under §

502(a)(3), 29 § 1132(a)(3). Given that Plaintiffs seek broad based injunctive relief requiring

BCBSMA to cease its unlawful practices and to re-evaluate denied claims on a class wide basis,

relief under this alternative section of ERISA may prove all the more appropriate. And the

Supreme Court has made very clear that “surcharge,” equitable relief requiring payment of

benefits by an ERISA plan, is available under §502(a)(3), 29 U.S.C. §1132(a)(3) where

allegations of breach of fiduciary duty are pled. CIGNA Corp. v. Amara, 563 U.S. 421, 442

(2011). Brent and Angie have asserted that BCBSMA has breached its fiduciary duty to them

and all the proposed class members. First Amended Complaint, Dkt. 41, ¶41. Their Second

Cause of Action claiming entitlement to “appropriate equitable relief” should not be dismissed.

VI.    CONCLUSION

       For the foregoing reasons, the Court should deny Defendants’ Motion.




                                                 15
       Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 16 of 17



Dated: November 13, 2018                  RESPECTFULLY SUBMITTED BY
                                          THE PLAINTIFFS,

                                          /s/ Sean K. Collins______________
                                          SEAN K. COLLINS (BBO# 687158)
                                          Law Offices of Sean K. Collins
                                          184 High Street, Suite 503
                                          Boston, MA 02110
                                          Telephone: 617-320-8485
                                          Fax: 617-227-2843
                                          sean@neinsurancelaw.com


                                          /s/ Jonathan M. Feigenbaum________
                                          JONATHAN M. FEIGENBAUM
                                          (BBO# 546686)
                                          Law Offices of Jonathan M. Feigenbaum
                                          184 High Street, Suite 503
                                          Boston, MA 02110
                                          Telephone: 617-357-9700
                                          Fax: 617-227-2843
                                          jonathan@erisaattorneys.com

                                          /s/ Brian S. King
                                          BRIAN S. KING
                                          Brian S. King, PC
                                          336 South 300 East, #200
                                          Salt Lake City, UT 84111
                                          Telephone: 801-532-1739
                                          Fax: 801-532-1936
                                          brian@briansking.com

                                          Attorneys for Plaintiffs and the Classes




                                     16
        Case 1:17-cv-11569-ADB Document 67 Filed 11/13/18 Page 17 of 17



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2018, a true and correct copy of the foregoing was
served by CM/ECF to the parties registered to the Court’s CM/ECF system.



                                                   __/s/ Sean K. Collins___

                                                   SEAN K. COLLINS




                                              17
